           Case 2:17-cv-02227-RFB-BNW Document 47 Filed 06/17/20 Page 1 of 5



 1   AARON D. FORD
     Attorney General
 2   SHERYL SERREZE (Bar No. 12864)
     Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Telephone: (775) 684-1272
     Fax: (775) 684-1108
 6   Attorney for Respondents
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10   JOHNNY ESQUIVEL,                                          Case No. 2:17-cv-02227-RFB-BNW
11                   Petitioner,                                 UNOPPOSED MOTION FOR
                                                              ENLARGEMENT OF TIME TO FILE
12   vs.                                                          ANSWER TO AMENDED
                                                                  PETITION [ECF NO. 15]
13   BRIAN WILLIAMS, et al.,                                        (FIRST REQUEST)
14                   Respondents.
15            Respondents, by and through counsel, AARON D. FORD, Attorney General of the State of

16   Nevada, hereby respectfully move this Court for an order granting a sixty day (60) day enlargement of

17   time, to and including Friday, August 21, 2020, in which to file and serve the answer to Johnny

18   Esquivel’s (Esquivel) amended petition for a writ of habeas corpus file pursuant to 28 U.S.C. § 2254.

19   This motion is based upon the provisions of Rule 6(b) of the Federal Rules of Civil Procedure and the

20   attached Declaration of Counsel, as well as all other papers, documents, records, pleadings and other

21   materials on file herein.

22            There have been no prior enlargements of Respondents’ time to file this answer; Assistant

23   Federal Public Defender Jeremy C. Baron has indicated that he has no objection; and this motion is

24   made in good faith and not for the purposes of delay.

25            RESPECTFULLY SUBMITTED this 16th day of June 2020.

26                                                AARON D. FORD
                                                  Attorney General
27
                                                  By:    /s/ Sheryl Serreze
28                                                       SHERYL SERREZE (Bar No. 12864)
                                                         Deputy Attorney General
                                                        -1-
           Case 2:17-cv-02227-RFB-BNW Document 47 Filed 06/17/20 Page 2 of 5



 1   AARON D. FORD
     Attorney General
 2   SHERYL SERREZE (Bar No. 12864)
     Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Telephone: (775) 684-1272
     Fax: (775) 684-1108
 6   Attorney for Respondent
 7

 8                                    UNITED STATES DISTRICT COURT
 9                                            DISTRICT OF NEVADA
10   JOHNNY ESQUIVEL,                                             Case No. 2:17-cv-02227-RFB-BNW
11                    Petitioner,
                                                                  DECLARATION OF COUNSEL
12   vs.
13   BRIAN WILLIAMS, et al.,
14                    Respondents.
15            I, SHERYL SERREZE, hereby states, based on personal knowledge and/or information and

16   belief, that the assertions of this declaration are true:

17            1.     I am a Deputy Attorney General employed by the Attorney General’s Office of the State

18   of Nevada in the Bureau of Criminal Justice, Post-Conviction Unit, and I make this declaration on

19   behalf of Respondents’ motion for enlargement of time.

20            2.     By this motion, I am requesting a sixty day (60) day enlargement of time, to and

21   including Friday, August 21, 2020, in which to file and serve the answer to Johnny Esquivel’s

22   (Esquivel) amended petition. ECF No. 15. This is my first request for an enlargement of time to file an

23   answer.

24            3.     The answer is currently due on June 22, 2020. ECF No. 45 at 1:22-24.

25            4.     On May 3, 2018, Esquivel filed his counseled amended federal petition. ECF No. 15. On

26   November 7, 2018, Respondents filed a motion to dismiss. ECF No. 20. On September 30, 2019, this

27   Court entered an order partially granting the motion to dismiss. ECF No. 36. Esquivel filed a motion for

28   ///

                                                            -2-
           Case 2:17-cv-02227-RFB-BNW Document 47 Filed 06/17/20 Page 3 of 5



 1   partial dismissal of grounds six and seven, ECF No. 42, which the Court granted on May 5, 2020. ECF

 2   No. 45.

 3             5.    Undersigned counsel has the following federal filing deadlines in the upcoming month:

 4   Alvarez v. Neven, et al, United States Court of Appeals for the Ninth Circuit Case No. 18-15516

 5   (Answering Brief Due 7/9/2020); Willing v. Williams, et al, (2:14-cv-01194-RFB-DJA)(Answer Due

 6   7/13/2020); Azcarate v. Williams, et al, (2:17-cv-02190-RFB-EJY)(Answer Due 7/15/2020); Williams

 7   v. Baca, et al., (3:19-cv-00575-MMD-CLB)(Response due 7/19/2020); Stevens v. Howell, et al, (2:19-

 8   cv-00949-KJD-VCF)(Answer Due 7/21/2020; Perez-Marquez v. Gentry, et al., (2:17-cv-01501-RFB-

 9   BNW)(Response due 7/27/2020); Preciado-Nuno v. McDaniel, et al, (3:19-cv-00103-HDM-

10   WGC)(Answer Due 7/27/2020.

11             6.    A motion for expedited trial was also recently granted in In The Matter Of The Wrongful

12   Conviction Of Cathy Woods, Second Judicial District Court Case No. CV19-02376. Discovery must be

13   completed by 6/25/2020; undersigned counsel is taking the deposition of Ms. Woods on 6/17/2020;

14   dispositive motions are due 7/16/2020; and trial is set for 9/14-9/15/2020.

15             7.    In addition, the Nevada Court of Appeals has requested that an Answering Brief be filed

16   by 6/25/2020 in Holmes v. Nevada Dept. of Corrections, et al., Nevada Court of Appeals, Case No.

17   78878-COA.

18             8.    I am therefore requesting the sixty day (60) day enlargement of time, to and including

19   Friday, August 21, 2020, in which to file and serve the answer to Johnny Esquivel’s (Esquivel)

20   amended petition. This is my first request for enlargement.

21             9.    On June 12, 2020, I contacted Assistant Federal Public Defender Jeremy C. Baron

22   regarding this request for an extension of time. As a matter of professional courtesy, Mr. Baron had no

23   objection to the request. This lack of objection should not be considered as a waiver of any procedural

24   defenses or statute of limitations challenges, or construed as agreeing with the accuracy of the

25   representations in this motion.

26             10.   This motion for enlargement of time is made in good faith and not for the purpose of

27   unduly delaying the ultimate disposition of this case.

28   ///

                                                        -3-
        Case 2:17-cv-02227-RFB-BNW Document 47 Filed 06/17/20 Page 4 of 5



 1          Pursuant to 28 U.S.C. § 1746, Declarant herein certifies, under penalty of perjury, that the

 2   foregoing is true and correct.

 3                                                    /s/ Sheryl Serreze
                                                      SHERYL SERREZE
 4
                                                      IT IS SO ORDERED:
 5

 6

 7
                                                      ________________________________
 8                                                    RICHARD F. BOULWARE, II
                                                      UNITED STATES DISTRICT JUDGE
 9
                                                      DATED this 17th day of June, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                     -4-
        Case 2:17-cv-02227-RFB-BNW Document 47 Filed 06/17/20 Page 5 of 5



 1                                      CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the Office of the Attorney General and that on this 16th day of

 3   June 2020, I served a copy of the foregoing UNOPPOSED MOTION FOR ENLARGEMENT OF

 4   TIME TO FILE ANSWER TO AMENDED PETITION [ECF NO. 15] (FIRST REQUEST), by

 5   U.S. District Court CM/ECF electronic filing to:

 6
            Jeremy C. Baron
 7          Assistant Federal Public Defender
            411 E Bonneville Ave. Suite 250
 8          Las Vegas, Nevada 89101
 9
                                                         /s/ Lisa Clark
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                        -5-
